SIMONS, Circuit Judge
(dissenting).
. I am unable to agree with the decision for the reasons stated in my dissent to the decision in Metropolitan Holding Company et al. v. Weadock et al., supra, this day decided, with the added observation that I see no good reason why the court may not properly consider the amended offer proposed by the debtor in determining whether the plan proposed is fair arid equitable, notwithstanding the decision in Mara Villa Realty Co. et al. v. Weadock, 6 Cir., 106 F.2d 819. I think the plan as amended should be approved and the orders of the District Court reversed.